Citation Nr: 1029688	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  08-05 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a left shoulder disorder.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to an increased disability evaluation for 
recurrent low back strain with degenerative changes, currently 
rated as 20 percent disabling.  

4.  Entitlement to an increased disability evaluation for status 
post fracture, osteophyte, C5, with productive changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had periods of active duty from June 1988 to 
September 1988; from June 1989 to August 1989; from February 1991 
to August 1991; from October 1991 to April 1992; and from July 
1993 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2006 and November 2006 rating determinations 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.  Thereafter, the Atlanta, 
Georgia, RO assumed jurisdiction.  

The Veteran appeared at a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge in February 2010.  A 
transcript of the hearing is of record.  

The newly reopened claim for service connection for a left 
shoulder disorder and the issues of increased evaluations for 
recurrent low back strain with degenerative changes and for 
status post fracture osteophyte, C5, with productive changes, are 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Veteran will be notified if further action 
is required on his part.  




FINDINGS OF FACT

1.  In an August 2005 rating determination, the RO denied service 
connection for a left shoulder disorder on the basis that new and 
material evidence had not been received to reopen the claim.  The 
Veteran was notified of this decision that same month and did not 
appeal; thus, the decision became final.

2.  Evidence received since the August 2005 denial of service 
connection for a left shoulder disorder raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2005 rating determination denying service 
connection for a left shoulder disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  Evidence received since the August 2005 rating determination 
denying service connection for a left shoulder disorder is new 
and material, and the Veteran's claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Shoulder

Final decisions will be reopened on receipt of new and material 
evidence.  38 U.S.C.A. § 5108.  As noted above, the RO denied 
service connection for a left shoulder disorder in August 2005 on 
the basis that new and material evidence had not been received to 
reopen the claim of service connection.  The Veteran did not file 
an appeal and the August 2005 rating decision became final.  
38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 20.302, 20.1103.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, related to an unsubstantiated fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) 
has elaborated that material evidence is: (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; (3) 
evidence on an element where the appellant did not have to submit 
evidence until a decision of the Secretary determined that an 
evidentiary presumption had been rebutted; or (4) some 
combination or variation of the above three situations.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If a chronic disease is identified in service, manifestations of 
the same disease at any time, no matter how remote, after service 
will be service connected.  38 C.F.R. § 3.303(b).


Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable for 
the degree of aggravation of a nonservice-connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that the RO originally denied service connection 
for a left shoulder disorder in a March 1998 rating 
determination.  In denying service connection, the RO noted that 
service medical records showed treatment for a left shoulder 
problem in June 1995.  The RO further observed that the Veteran 
was seen in April 1996, with a diagnosis of a muscle spasm being 
rendered at that time.  

The RO indicated that on VA examination performed in October 
1997, there was full range of motion in the left shoulder.  It 
noted that the examiner could find no functional impairment of 
the left shoulder.  The diagnosis rendered at that time was 
history of unexplained pain and paresthesias of the left shoulder 
which disappeared spontaneously with no residual impairment.  The 
RO noted that the service records revealed that the Veteran had 
difficulty with his left shoulder in 1995 and 1996 while in 
service.  However, the evidence indicated that this was an acute 
and transitory condition meaning that it healed completely 
without continuing disability of any kind.  The RO found that the 
evidence did not show that a left shoulder condition currently 
existed or that it was a chronic condition during active duty.  
It indicated that evidence of this nature would be needed.  The 
Veteran was notified of the decision and did not appeal.  Thus, 
the decision became final.  

Evidence associated with the claims folder subsequent to the 
March 1998 rating determination and prior to the August 2005 
rating determination included treatment records and the results 
of a March 2005 VA examination, which revealed that the Veteran 
had moderate osteoarthritic changes of the left acromioclavicular 
joint.  

In denying service connection in the August 2005 rating 
determination, the RO noted the previous denial.  It also 
provided the Veteran with the definitions of new and material 
evidence.  The RO indicated that although new, the additional 
records did not constitute material evidence because they did not 
relate to an unestablished fact necessary to substantiate the 
claim and did not raise a reasonable possibility of 
substantiating the claim.  The RO noted that the treatment 
records showed no indication that the condition was caused by 
service.  It stated that in the absence of evidence that the 
claimed left shoulder condition was neither incurred in or 
aggravated by service, the request for service connection 
remained denied. 

Evidence received subsequent to the August 2005 rating 
determination includes multiple treatment records, both VA and 
private; a Social Security Administration award decision with 
accompanying treatment records; statements from the Veteran and 
his wife; and the testimony of the Veteran at his February 2010 
Travel Board hearing before the undersigned Veterans Law Judge.  

The newly received treatment records reveal continued findings of 
arthritis of the left shoulder.  The treatment records also 
demonstrate that the Veteran has reported having left shoulder 
pain, which the physicians have attributed to his service-
connected cervical problems.  

The Board further observes that at the time of his February 2010 
hearing, the Veteran testified as to having had constant problems 
with his left shoulder following his inservice injury.  He 
indicated that he noted a bony prominence in the shoulder right 
after injuring it and that his shoulder problems had continued to 
the present day.  The Veteran's representative stated that the 
Veteran should be service-connected for his left shoulder 
problems either on a direct basis or as secondary to his service-
connected cervical spine disorder.  

The additional treatment records received, which relate the 
Veteran's current left shoulder pain to his service-connected 
neck disorder, and the testimony of the Veteran with regard 
continuity of symptomatology following his inservice left 
shoulder injury, of which a lack thereof was one of the bases for 
the previous denial, relate to previously unestablished elements 
of the claim of a current disability and a link between the 
current disability and service, and provides a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  
Therefore, the Veteran's claim of service connection for a left 
shoulder disorder is reopened.



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 has been amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  The Court has also held that that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

As it relates to the claim of whether new and material evidence 
has been received to reopen the claim of service connection for a 
left shoulder disorder, the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating his 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004 (the notice and duty to assist provisions of 
the VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  As the Board has reopened 
the claim for service connection for a left shoulder disorder, 
further assistance is not required to substantiate reopening the 
claim.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a left shoulder disorder is 
reopened.


REMAND

As noted above, the Veteran's claim for a left shoulder disorder 
has been reopened.  The Board notes that the Veteran maintains 
that his current left shoulder disorder arises out of an injury 
he sustained in service.  He contends that his left shoulder 
problems remained constant from the date of the left shoulder 
injury.  In the alternative, he maintains that any current left 
shoulder disorder is related to his service-connected cervical 
spine disorder.  VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran's reports 
of a continuity of symptomatology can satisfy the requirement for 
evidence that the claimed disability may be related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold 
for finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

Under 38 C.F.R. § 3.310(a), service connection may be granted for 
disability that is proximately due to or the result of a service-
connected disease or injury.  The regulation permits service 
connection not only for disability caused by service-connected 
disability, but for the degree of disability resulting from 
aggravation to a non-service-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  The Board notes that 38 C.F.R. § 3.310 was revised, 
effective October 10, 2006.  Because the Veteran filed his 
currently appealed claim for service connection prior to the date 
of the 38 C.F.R. § 3.310 regulation change, whichever version of 
38 C.F.R. § 3.310 that is most favorable to the Veteran should be 
applied in adjudicating the issue of service connection.

As it relates to the claim for an increased evaluation for the 
Veteran's cervical spine disorder, the Board notes that the 
Veteran underwent a cervical laminectomy in August 2008 and has 
not been afforded a VA examination to determine the current 
severity of his service-connected cervical spine disorder 
subsequent to the surgery.  The Board further observes that the 
Veteran, at the time of his February 2010 hearing, indicated that 
he could not move his head in any direction and that he had to 
turn his entire body to view something.  He also stated that he 
had lost feeling in both arms.  He further reported that he did 
not perform any daily activities as a result of the pain.  

In a May 2010 letter, the Veteran's wife indicated that the 
Veteran no longer participated in family activities due to the 
pain that he was experiencing.  

The Board notes that the last comprehensive examination afforded 
the Veteran occurred in October 2007.  

With regard to the service-connected lumbar spine disorder, the 
Board notes that the last comprehensive VA examination afforded 
the Veteran also occurred in October 2007.  The Board further 
notes that at the time of his October 2010 hearing, the Veteran 
testified that the pain in his low back was now so bad that he 
had to crawl to the bathroom, turn on the hot water, and sit in 
the shower until his the muscles relaxed so that he could stand 
up.  He also reported having numbness down the entire length of 
his legs.  In her May 2010 letter, the Veteran's wife indicated 
that he now had to take showers twice a day to ease the pain.  
She noted that the Veteran no longer participated in family 
activities due to the pain.  

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is competent 
to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Based upon the 
above, additional VA examinations to determine the extent of any 
cervical spine and low back disorders are warranted.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA 
examination to determine the etiology of 
any current left shoulder disorder.  All 
indicated tests and studies should be 
performed and all findings must be reported 
in detail.  The claims folder should be 
made available to the examining physician 
for review.

The examiner should answer the following 
questions: Is it at least as likely as not 
(50 percent probability or greater) that 
any current left shoulder disorder, if 
found, is related to the Veteran's period 
of active service?  If not, is it at least 
as likely as not that the Veteran's 
service-connected cervical spine disorder 
caused or aggravated (permanently worsened) 
any current left shoulder disorder?  The 
examiner should provide rationales for 
these opinions.

2.  The Veteran should be afforded a VA 
examination of the spine to assess the 
current orthopedic and neurological 
manifestations of his service connected 
cervical and lumbar spine disorders.  The 
claims folder should be made available to 
the examiner for review prior to the 
examination and the examiner should note 
such review.

The examiner should report the Veteran's 
cervical and thoracolumbar spine ranges of 
motion in degrees and note the presence or 
absence of ankylosis of the spine.

The examiner should determine whether the 
cervical and/or lumbar spine disorders are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the additional degree 
of range of motion loss due to any pain, 
weakened movement, excess fatigability, 
incoordination, or flare-ups.

The examiner should report whether cervical 
or lumbar spine disc disease has required 
periods of doctor prescribed bed rest in 
the last 12 months and, if so, the 
frequency and duration of such periods.

The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of being 
slight, moderate, moderately severe, 
severe, or complete.

3.  The Veteran should be advised in 
writing that it is his responsibility to 
report for the VA examination(s), to 
cooperate with the development of his 
claim, and that the consequences for 
failure to report for a VA examination 
without good cause include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  
In the event that the Veteran does not 
report for any ordered examination, 
documentation must be obtained that shows 
that notice scheduling the examination was 
sent to his last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal, including the issue of service 
connection for a left shoulder disorder on 
a de novo basis.  If any benefit sought is 
not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


